Citation Nr: 1814086	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1965 to September 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This case was previously before the Board in March 2016 at which time it was remanded for additional development.


FINDING OF FACT

Since the grant of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depressed mood; anxiety; mild memory loss, such as forgetting names, directions or recent events; and disturbances of motivation and mood, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board observes that the Veteran has appealed the initial rating assigned for  PTSD from the original grant of service connection.  No further notice is required for such downstream issues.  VAOPGCPREC 8-2003 (2003), 69 Fed. Reg. 25180 (2004).  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, the notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the June 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Additionally, the Veteran was provided VA examinations in September 2010 and December 2016 to determine the nature and severity of his PTSD.  Neither the Veteran nor representative has alleged that the VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to rate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor representative has alleged that the disability has worsened in severity since the December 2016 VA examination.  Rather, they argue that the evidence shows that the Veteran's disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (passage of time alone, without an allegation of worsening, does not warrant a new examination).

Also, the Board finds that there was substantial compliance with the March 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  In particular, pursuant to the March 2016 Board remand, the Board considered May 2014 private psychiatric examination report and readjudicated the claim in a December 2016 supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the March 2016 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II. Increased Rating Analysis

The Veteran is currently in receipt of a 30 percent evaluation for his service-connected PTSD.  He contends that such disability is more severe than as reflected by the currently assigned rating and that he is entitled to a higher rating for his PTSD.

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 .  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In rating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  A claim for increased rating remains in controversy when less than the maximum available benefit is awarded AB v. Brown, 6 Vet. App. 35 (1993).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In a decision, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall resolve reasonable doubt in favor of the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Veteran's PTSD is rated under DC 9411.  Pursuant to DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.71a, Diagnostic Code 9411, General Rating Formula for Mental Disorders.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

VA has recently changed its regulations, and now requires the use of DSM-5, effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in the evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014, and is not applicable to cases certified to the Board prior to that date.  As this case was certified to the Board prior to August 4, 2014, GAF scores will be used in the evaluation of the psychiatric disorder.  

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  In addition, the rating must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when rating the level of disability from a mental disorder, the extent of social impairment is considered, but a rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126.

Evidence relevant to the current level of severity of PTSD includes VA examination reports dated in September 2010 and December 2016.  During the September 2010 VA examination, the Veteran reported that he had worked as a bus driver for 25 years but retired in approximately 2006 as he felt that it was "time to leave."  He lived with his girlfriend and had been divorced two times previously.  While the Veteran reported that he was not close to other people, he reportedly had a good relationship with his two adult children and was socially active with his girlfriend.  

On mental status examination, the Veteran was well-groomed, near, and appropriately dressed.  His eye contact was normal but he was hyperactive and had difficulty sitting still.  He also had pressured speech patterns and became hyper verbal and nervous but he was friendly and cooperative.  His affect was nervous and his mood was anxious.  His attention/concentration was satisfactory but he was highly distractible.  He was oriented to time, place, person, and situation.  His memory was unimpaired for remote events and dates and his cognition was intact.  His thought content was normal.  He denied hallucinations, delusions, inappropriate behavior, obsessive or ritualistic behavior that interfered with routine activities.  His thought processes were goal-directed and purposeful.  His insight was fair but his judgment was moderately impaired and he had trouble identifying, understanding, and weighing the consequences of choices and making reasonable decisions in that he consumed alcohol and cannabis in spite of his poor health, such as high blood pressure, high cholesterol, and diabetes.  His impulse control was fair with occasional outbursts of anger.  There was no suicidal or homicidal ideation.  The examiner diagnosed PTSD, alcohol abuse, as well as cannabis abuse and assigned a GAF score of 70.  

During the December 2016 VA examination, the examiner continued the Veteran's PTSD diagnosis and found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran reported that he continued to be retired and continued living with his girlfriend of nearly 20 years.  He reportedly had a good relationship with his girlfriend and his two adult children and that he and his girlfriend were socially active with other couples.  The Veteran enjoyed fishing, taking walks, and doing work around his house.  The Veteran reported that he had cut back on drinking alcohol and had not used illicit substances since the September 2010 VA examination.  

On mental status examination, the Veteran was appropriately groomed and casually dressed.  His gait and posture were normal and he demonstrated no abnormal movements.  He demonstrated good eye contact and was polite and cooperative throughout.  His speech was of normal tone, volume, frequency, and spontaneity.  His mood was euthymic and his affect was of full range and appropriate.  Thought processes were coherent, logical, and goal-directed.  Thought content was normal and he denied any current suicidal or homicidal ideation or intention.  Sensorium was intact to person, place, time, and situation.  Insight, judgment, and impulse control appeared intact.  

The examiner found that the Veteran's PTSD resulted in the following symptoms: depressed mood; anxiety; mild memory loss, such as forgetting names, directions or recent events; and disturbances of motivation and mood.  Significantly, the examiner wrote that, since the September 2010 VA examination, the Veteran had been sleeping well, did not startle easily, and did not have problems with irritability.  He also no longer used substances (alcohol/marijuana) to cope with his mental health symptoms.  
 
Also of record is a May 2014 private psychiatric evaluation from Dr. J.M.K. and  mental health treatment records from the Vet Center dated from September 2010 to January 2011.  The May 2014 private psychiatric evaluation from Dr. J.M.K. reiterated the Veteran's history and found that the Veteran's PTSD resulted in difficulty falling and staying asleep, irritability and outbursts of anger, poor concentration and forgetfulness, hypervigilance, and exaggerated startled response.  It was also noted that the Veteran had a substance abuse problem.  Dr. J.M.K. diagnosed PTSD, depressive disorder, as well as polysubstance dependence and assigned a GAF score of 57.  

Considering such evidence in light of the criteria noted above, the Board finds the Veteran's PTSD does not meet the criteria for at least the next higher, 50 percent, evaluation.  As noted above, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to symptoms like flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Here, the Board finds that those delineated symptoms are not characteristics of the Veteran's disability throughout this appeal.  In this respect, the Veteran has not been found to have such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; or difficulty in understanding complex commands.  The Veteran has also not been shown to have any significant impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  Although some memory loss was demonstrated upon examination in December 2016, it was found to be mild.  While the September 2010 VA examiner noted that the Veteran demonstrated moderately impaired judgment, this was found to be only moderate in nature and due primarily to the Veteran's substance abuse.  The Veteran has not demonstrated impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  For instance, the Veteran has reported a number of positive relationships: with his girlfriend of almost 20 years, two adult children, and several friends.  As for motivation and mood, while the December 2016 VA examiner found disturbances of motivation and mood, such disturbances have not resulted in any significant consequences.  As for industrial impairment, the Veteran retired from his 25 year profession as a bus driver in 2004 due to his age and the evidence does not show, that his service-connected PTSD renders him unemployable

Also, the Veteran was assigned GAF scores of 70 during the September 2010 VA examination and a GAF score of 57 in May 2014.  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.

Although the Veteran was assigned a GAF score of 57 in May 2014, reflecting moderate to mild symptoms, the Board notes that the May 2014 private psychiatric examination report also noted that the Veteran had a strong relationship with his two adult children and his girlfriend of 15 years.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his current 30 percent evaluation, a higher rating is not warranted based solely on the GAF scores assigned.

The Veteran's symptoms are more closely in line with a 30 percent evaluation.  For instance, while he currently exhibits symptoms such as depressed mood, anxiety, and  chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), such disturbances are more characteristic of the criteria for the 30 percent rating.  His functioning can be described as satisfactory as he has routine behaviors, is capable of self-care, and is conversant and capable of describing his situation in detail.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for any higher evaluation likewise are not met.

The Board does not find evidence that the Veteran's disability rating should be increased for any separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that he is not entitled to an evaluation greater than 30 percent during any time within the appeal period.
In conclusion, the Board finds that the evidence warrants a disability rating of no more than 30 percent under DC 9411 for the Veteran's PTSD.

The Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting a higher evaluation, his pleadings have been non-specific.  However, the Board does find that the Veteran's reports to the examiners to be competent and credible.  

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an initial increased rating for PTSD and the appeal is denied.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  As above, the Veteran retired from 25 years of service as a bus driver in approximately 2004 due to his age and years of service and the evidence does not show, that his service-connected PTSD renders him unemployable.  Therefore, the issue of a TDIU, as "part and parcel" to the PTSD claim, has not been raised and no further consideration of such is necessary.


ORDER

An initial disability rating greater than 30 percent for PTSD is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


